United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-1951
                                    ___________

Ifedolapo O. Ajibade,                 *
                                      *
             Petitioner,              *
                                      * Petition for Review of an
       v.                             * Order of the Board
                                      * of Immigration Appeals.
John Ashcroft, Attorney General       *
of the United States of America,      * [UNPUBLISHED]
                                      *
             Respondent.              *
                                 ___________

                              Submitted: March 25, 2004

                                   Filed: March 30, 2004
                                    ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.


       Ifedolapo Ajibade, a citizen of Nigeria, petitions for review of an order of the
Board of Immigration Appeals (BIA) affirming an Immigration Judge’s (IJ’s) denial
of her application for asylum and withholding of removal. After careful review of the
record, we deny the petition because substantial evidence on the record as a whole
supports the BIA’s conclusions. See Menendez-Donis v. Ashcroft, No. 02-3692,
2004 WL 307451, at *3 (8th Cir. Feb. 19, 2004) (standard of review). The IJ and the
BIA articulated specific, cogent reasons for determining that Ajibade’s testimony
lacked credibility, such as inconsistencies in her statements and evidence regarding
her husband’s identity, arrests, incarceration, and whereabouts; her inability to answer
questions regarding the group at the center of her claim; and the implausibility of her
assertions regarding the dates, photos, identification numbers, and condition of her
identification cards, and her assertion that her attorney failed to include an allegation
of rape in her asylum application. See Perinpanathan v. INS, 310 F.3d 594, 597-98
(8th Cir. 2002).

      In addition, we find that because Ajibade failed to meet the lower burden of
proof on her asylum claim, she failed to meet the higher burden for withholding of
removal, see Francois v. INS, 283 F.3d 926, 932-33 (8th Cir. 2002), and she cannot
pursue a Convention Against Torture claim for the first time in this petition for
review, see 8 C.F.R. 208.18(b)(1) (2003) (procedures for applying for relief under
Convention Against Torture).
                      ______________________________




                                          -2-